Citation Nr: 0007779	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri 


THE ISSUES

1.  Entitlement to service connection for a chronic 
respiratory disorder, to include asthma and chronic 
obstructive pulmonary disease (COPD), claimed as secondary to 
exposure to mustard gas.  

2.  Entitlement to an increased rating for right sacroiliac 
sprain, with right hip and right leg involvement (right 
sacroiliac disorder herein), currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
November 1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 RO rating 
decision, which, among other actions not on appeal, denied 
increased disability evaluations for the veteran's service-
connected right sacroiliac and malaria disorders.  Since 
then, the veteran has also completed an appeal of a June 1995 
RO rating decision which denied a claim of service connection 
for a chronic respiratory disorder, to include asthma and 
COPD, claimed as due to exposure to mustard gas during his 
military service.  

In October 1995, the RO granted secondary service connection 
for right hip and right leg disorders, expanding the 
veteran's service-connected right sacroiliac disorder to 
include such secondary right hip and leg involvement.  The 10 
percent evaluation was continued for this expanded 
disability, and the appeal continued.  

Both in January 1995 and August 1996, the Board remanded the 
appeal for various development which has now been completed 
with regard to the above two claims for increased ratings.  
Additionally, in August 1996, the Board denied service 
connection for a left shoulder disorder.  The veteran also 
failed to complete an appeal of his claims for service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbosacral spine, which were denied by 
RO rating decisions of November 1996 and April 1997.  Service 
connection for post-traumatic stress disorder (PTSD) was 
granted at the RO in October 1999.  Accordingly, these 
matters are not on appeal before the Board.  


FINDINGS OF FACT

1.  Service-connected sacroiliac sprain, with right hip and 
leg involvement, is manifested by: a full range of motion of 
the right hip joint; degenerative joint disease of the right 
hip, consistent with age-related arthritis; complaints of 
radiating pain into the right leg and hip, occasionally into 
the toes; tenderness over the right hip and right sacroiliac 
joints on examination; with additional demonstration of 
lumbosacral strain, with degenerative joint disease 
consistent with age-related arthritis; muscle spasm; and 
limitation of motion of the lumbosacral spine.  

2.  The veteran last manifested malarial symptomatology in 
1949; competent medical evidence of record exhibits no 
chronic malarial residuals, or current disability associated 
with malaria.  


CONCLUSIONS OF LAW

1.  The criteria for no more than a 20 percent rating for 
sacroiliac sprain, with right hip and leg involvement, are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, including Diagnostic Codes 5250, 
5251, 5252, 5253, 5294, 5295 (1999).  

2.  The criteria for a compensable disability evaluation for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1996 & 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). That is, the Board finds that the 
veteran has presented claims which are not implausible when 
his contentions and the evidence of record are viewed in a 
most favorable light.  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of rating disabilities that is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27 (1999).  Although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in a disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  When the evidence is in relative 
equipoise, the veteran is accorded the benefit of the doubt.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).  

Sacroiliac Sprain, with Right Hip and Leg Involvement

The veteran complains of right constant sacroiliac, hip and 
leg pain, as well as associated functional impairment.  The 
majority of his complaints, however, regard low back pain 
associated with lumbosacral degenerative joint and 
lumbosacral degenerative disc disease.  As noted in the 
Introduction section of this Board decision, the veteran 
failed to complete an appeal of the RO's November 1996 and 
April 1997 denials of his claims of secondary service 
connection for lumbosacral degenerative joint disease and 
degenerative disc disease.  Accordingly, in this context, his 
complaints would not usually be for consideration at the 
Board.  However, VA regulations require that the lumbosacral 
and sacroiliac joint be considered as one anatomical segment 
for rating purposes.  See 38 C.F.R. § 4.66 (1999).  

Given the above, a brief historical note is indicated for 
clarity.  Service connection for right sacroiliac sprain was 
established by RO rating decision dated in November 1946.  As 
noted in that rating decision, a September 1946 VA 
examination report was negative for x-ray evidence of any 
skeletal injury of the lower dorsal, lumbar and sacral spine, 
or the coccyx.  A diagnosis of right, mild sacroiliac sprain 
was made, primarily upon complaints and demonstrated 
sacroiliac tenderness, with notation of no limitation of 
motion of the low back.  Service-connection was established 
for sacroiliac sprain, in partial recognition of a November 
1944 in-service x-ray which revealed an upward and left tilt 
of the pelvis toward the lumbosacral area.  A 10 percent 
rating for the veteran's service-connected sacroiliac sprain 
has remained in effect from September 1946. 

Disability of the musculoskeletal system is bases primarily 
on inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology or it may be due to pain 
supported by adequate pathology.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as disabled. 38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes. Inquiry will be directed to less movement 
than normal, more movement than normal, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse. For the purpose of rating disability from arthritis, 
the hip is considered a major joint. The lumbosacral 
articulation and both sacroiliac joints are considered to be 
a group of minor joints, ratable on disturbance of lumbar 
spine functions. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability. It is the intention of the schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
common cause of disability of the sacroiliac joint is 
arthritis. 

It is significant to note that the lumbosacral and sacroiliac 
joints should be considered as one anatomical segment for 
rating purposes. 38 C.F.R. § 4.66.  The variability of 
residuals following fractures of the pelvis necessitates 
rating on specific residuals, faulty posture, limitation of 
motion, muscle injury, painful motion of the lumbar spine, 
manifested by muscle spasm, mild to moderate sciatic 
neuritis, peripheral nerve injury, or limitation of hip 
motion.  38 C.F.R. § 4.67.  Full range of motion of the hip 
is from zero to 125 degrees of flexion and from zero to 45 
degrees of abduction.  38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The veteran's service connected right sacroiliac disorder is 
rated primarily on the basis of limitation of motion of the 
thigh.  Extension of the thigh limited to 5 degrees warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  Limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation; limitation to 30 degrees 
warrants a 20 percent evaluation; limitation to 20 degrees 
warrants a 30 percent evaluation; and, limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  

The veteran's right sacroiliac, hip and leg disorder is shown 
to include a range of motion which was within normal limits 
on repeated VA examination.  See Reports of VA examinations 
dated in August 1992 and September 1995, as well as March 
1997 and May 1999.  Consideration has been given to VA and 
private treatment records, which primarily show treatment for 
non-service-connected low back disorders, including 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  It is noted that while the veteran's 
right sacroiliac and right hip joints were normal on VA x-ray 
testing in September 1995, degenerative disease was found on 
VA examination in March 1997.  Significantly, however, the 
March 1997 VA examining physician was of the medical opinion 
that both the veteran's degenerative joint disease of the 
lumbosacral spine and the bilateral hips were consistent with 
the veteran's age.  Accordingly, given the normal range of 
motion of the right hip, and in light of this VA examiner's 
medical opinion, the Board finds that the criteria for an 
increased rating based on limitation of motion of the right 
hip is not demonstrated: Diagnostic Codes 5251, 5252 and 5253 
provide no basis for an evaluation in excess of 10 percent, 
based on limitation of motion.  

The Board also notes that a rating greater than 10 percent 
would be warranted where the evidence showed favorable 
ankylosis of the hip in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction 
(Diagnostic Code 5250); flail joint of the hip (Diagnostic 
Code 5254); or fracture of the shaft or anatomical neck of 
the femur, with nonunion, without loose motion, and with 
weight-bearing preserved with the aid of a brace; fracture of 
the surgical neck of the femur with false joint; or malunion 
of the femur with moderate knee or hip disability (Diagnostic 
Code 5255). 38 C.F.R. § 4.71a.  However, the medical evidence 
does not show ankylosis of either hip, nor does the evidence 
show fracture or malunion of the femur.  Thus, an evaluation 
under these diagnostic codes would not be appropriate.  

Diagnostic Code 5294 directs that sacroiliac injury and 
weakness is evaluated as lumbosacral strain.  See also 
38 C.F.R. § 4.66.  The Board considers this code provision, 
although a medical history of sacroiliac injury is not clear.  
The criteria for ascertaining the degree of severity of 
impairment caused by sacroiliac injury and weakness, rated as 
lumbosacral strain, are delineated in Diagnostic Code 5295.  
Under this code, a 10 percent evaluation may be granted with 
a showing of characteristic pain on motion.  If muscle spasm 
on extreme forward bending or loss of lateral spine motion is 
demonstrated, a 20 percent rating may be assigned.  In order 
to merit a 40 percent evaluation, however, the lumbosacral 
strain must be severe, with listing of the whole spine to the 
opposite side, positive Goldwaithe's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The criteria for a 40 percent evaluation for the veteran's 
sacroiliac disorder, rated as lumbosacral strain under 
Diagnostic Code 5295, are not met, primarily as no severe 
lumbosacral strain is demonstrated by the medical evidence of 
record.  As noted earlier above, a March 1997 VA examiner's 
medical opinion was that there is no relationship between the 
veteran's lumbosacral spine degenerative joint disease and 
service-connected sacroiliac disorder.  Of primary weight, 
however, is the lack of demonstration of such severe 
symptomatology as to warrant a 40 percent rating under 
Diagnostic Code 5295: there was no showing of any listing of 
the whole spine to opposite side, positive Goldthwait's sign, 
loss of lateral motion, or abnormal mobility of forced 
motion.  On most recent VA examination in May 1999, forward 
flexion was to 30 degrees without pain, 40 degrees with pain; 
extension was limited to 10 degrees without pain, to 20 
degrees with pain; and right and left rotational movements 
were restricted to 75%; and lower extremity strength was 4-/5 
bilaterally.  Accordingly, the Board is of the opinion that 
the criteria for a 40 percent rating are not met or more 
closely approximated under Diagnostic Code 5295.  

The Board is also of the opinion that the criteria for a 20 
percent evaluation are essentially met.  The veteran's 
service connection sacroiliac disorder includes arthritis of 
the hip joint, and his complaints of constant pain, including 
pain which radiates into the right leg, are given due 
consideration.  Muscle spasm of the lumbosacral spine was 
demonstrated on VA examination in September 1995, and all of 
the evidence of record shows some limitation of motion of the 
lumbosacral spine.  With application of 38 C.F.R. §§ 4.40, 
4.45, as well as 4.66, a 20 percent evaluation under 
Diagnostic Code 5295 is warranted for service-connected 
sacroiliac sprain, with right hip and leg involvement.  

In finding so, the Board has given due consideration to the 
veteran's complaints of constant pain and resulting 
functional impairment.  However, the Board is of the opinion 
that any pain and functional impairment due to service-
connected sacroiliac disorder equates to no more than 
lumbosacral strain with muscle spasm on extreme bending or 
loss of lateral spine motion, which, in turn, warrants no 
more than a 20 percent evaluation.  On VA examination in 
September 1995, and since then, the veteran reports, and 
examinations confirm, a constant "dull aching" to "sharp" 
low back pain -- particularly in the right sacroiliac joint.  
The pain radiates to the right hip and down the lateral 
aspect of the right leg, occasionally radiating to the toes.  
As noted above, on more recent VA examination in May 1999, 
lower extremity strength was 4-/5, bilaterally, and while 
sensation was intact to light bilateral touch, deep tendon 
reflexes were reduced to 1/4 for bilateral knee and ankle 
jerks.  The pain is reportedly aggravated by almost all 
activities, particularly by lifting, stooping, bending, 
riding sitting, and driving an automobile.  In finding so, 
the Board notes that on VA examinations there was no 
swelling, redness, heat, subluxation, or deformity of the 
right hip.  The veteran also displayed brisk deep tendon 
reflexes. 

The Board finds that although the veteran's subjective pain 
certainly causes some discomfort, he does not exhibit any 
functional loss due to pain which would warrant a rating in 
excess of 20 percent under the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The veteran has not alleged receiving 
any medical treatment for his sacroiliac, right hip and leg 
disorders, other than physical therapy which was completed 
several years ago.  Additionally, private treatment records 
of March 1999 show the veteran reporting thoracic and 
lumbosacral spine pain subsequent to a motor vehicle accident 
in November 1998.  The evidence of record supports no more 
than a 20 percent evaluation for service-connected sacroiliac 
disorder, with right hip and leg involvement. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.71a, including Diagnostic Codes 5250, 5251, 5252, 5253, 
5294, 5295 (1999).  Additional argument is contained in the 
Final Considerations portion of the instant Board decision.  

Malaria

A 10 percent disability evaluation is warranted for malaria 
which has been recently active with one relapse in the 
preceding year, or for old cases of malaria with moderate 
disability.  38 C.F.R. Part 4, Diagnostic Code 6304 (1996).  
After malaria has been identified by clinical and laboratory 
methods or by clinical methods alone where the disease is 
endemic, determinations as to residual disability should be 
based upon the clinical course of the disease; the frequency 
and severity of recurrences; and the necessity for and the 
reaction to medication rather than the presence or absence of 
parasites. When there have been relapses following the 
initial course of treatment, further relapses are to be 
expected and for some time, the veteran must be given the 
benefit of the doubt as to unexplained fever of short 
duration which is controlled by medication specific for 
treatment of malaria.  38 C.F.R. § 4.88b (1996).  In 1996, 
the rating criteria applicable for evaluation of malaria were 
revised.  Under the revised criteria, a 100 percent rating is 
assigned for malaria as an active disease.  Thereafter, 
malaria is to be rated on the basis of residuals such as 
liver or spleen damage.  38 C.F.R. Part 4, Diagnostic Code 
6304 (1999).  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  38 C.F.R. 
§ 4.88b (1999).  

In various written statements following in July 1991 claims, 
the veteran argues that he monthly experiences "chills," a 
"freezing sensation, " and sweats since 1994.  He denies 
any treatment, however, other than over the counter 
medications.  

The evidence of record shows no active malaria, or any 
resulting disability.  In December 1996, the veteran denied 
any tuberculosis or exposure.  A chest X-ray revealed an old 
healed granulomatous disease, otherwise normal for the 
patient's age.  

On VA systemic examination in March 1997, the veteran was 
found to have no jaundice, and left upper quadrant 
tenderness, but with no hepatosplenomegaly clinically. 
Malaria smears, both thick and thin, were negative.  The 
examiner found no renal impairment, normal mental changes, 
and no other pertinent findings.  The diagnosis was no active 
disease, and no evidence of significant disability residual 
effect.  

While the veteran is shown to receive occasional treatment 
for what he reports as "chills," no examiner has associated 
his complaints with past malaria or residuals of past 
malaria.  See VA treatment records dated in January 1998.  
The veteran is not competent, as a lay person, to offer an 
opinion as to medical diagnosis or nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
statements that his "chills" are residuals of past malaria 
tend to advance an unsupported medical conclusion.  Id.  

A longitudinal review of the record indicates that the 
veteran last exhibited malarial symptoms in May 1949.  See VA 
examination report dated in August 1949.  Although the 
veteran is competent to report that he is worse, the opinions 
of competent professionals are more probative than his own 
lay statement. Examining VA physicians have identified no 
recent malarial symptoms. There is no evidence of fever 
controlled by medication specific for treatment for malaria. 
The Board observes that the most recent clinical 
documentation of record shows no current malaria-related 
disability. In light of such objective medical findings, the 
Board concludes that a compensable evaluation is not 
warranted for malaria, under either the criteria previously 
in effect or the revised rating criteria effective in 1996.  

Final Considerations 

An extraschedular evaluation may be warranted under 38 C.F.R. 
§ 3.321(b)(1) only if the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or regular periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards. In the present case, the 
evidence does not establish this.  In particular, neither the 
veteran's service-connected malaria nor his sacroiliac sprain, 
with right hip and leg involvement, have required frequent 
periods of hospitalization; nor has marked interference with 
employment been shown.  In this regard, it is noted that the 
veteran's primary argument on appeal is that he is impaired as 
a result of low back disability, which includes non-service-
connected degenerative joint disease and degenerative disc 
disease.  While his non-service-connected low back disorders 
require on-going treatment, there is no recent hospitalization 
or regular treatment for service-connected sacroiliac 
disorder.  Accordingly, there is no extraschedular basis for 
an evaluation in excess of 20 percent.  38 C.F.R. § 3.321(b).  
Similarly, as no hospitalization or treatment is shown for the 
veteran's malaria, no extraschedular basis for more than a 
noncompensable evaluation is warranted for service-connected 
malaria.  Id.  

It is also noted that the veteran's service-connected 
sacroiliac sprain, with right hip and leg involvement, is not 
shown to have resulted in any impairment of ability to engage 
in employment.  It bears emphasis that, "[g]enerally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. In this case, the record does not establish that the 
sacroiliac sprain constitutes any more of an interference 
with employment than would be found in the case of any other 
individual with a 20 percent rating for this disability.  The 
evidence does not show that the circumstances of the 
veteran's individual disability render impractical the 
application of the regular schedular standards for the rating 
of a service-connected disability. Therefore, a preponderance 
of the evidence establishes that the service-connected 
residuals of the veteran's right sacroiliac sprain are not of 
such nature or severity as to satisfy the criteria for a 
rating higher than 20 percent under any of the applicable 
codes.  

Since the positive and negative evidence in this matter is 
not in relative equipoise, the benefit of the doubt rule does 
not apply. 38 U.S.C.A. § 5107(b) (West 1991).  The Board 
finds that the RO's conclusion that the veteran's claim did 
not meet the criteria for submission of the case to 
appropriate VA officials in the Central Office for 
consideration of an extraschedular rating was consistent with 
the evidence of record.


ORDER

A 20 percent evaluation for service-connected sacroiliac 
sprain, with right hip and leg involvement, is granted 
subject to the controlling regulations governing the award of 
monetary benefits.  

The claim for an increased (compensable) rating for service-
connected malaria is denied.  


REMAND

In written statements dated or received at the RO in February 
and November 1995, the veteran asserts that he was exposed to 
mustard gas in the active service of the military in February 
1943, while stationed at Ft. Knox, Kentucky.  While his 
service medical records do not reflect any such exposure, 
additional necessary development remains to be completed 
prior to any determination as to the validity of his claim.  

It is noted that evidentiary assertions by the veteran must 
be accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion. 
King v. Brown, 5 Vet. App. 19, 21 (1993).  

Under 38 C.F.R. § 3.316 (1999), exposure to mustard gas while 
participating in full-body, field, or chamber experiments to 
test protective clothing or equipment during World War II, 
together with the development of a chronic form of any of the 
following conditions manifested subsequent thereto, is 
sufficient to establish service connection for that 
condition: conjunctivitis, keratitis, corneal opacities, scar 
formation, laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease, acute non-lymphocytic 
leukemia, or various cancers not listed here.  (Emphasis 
added).  While the veteran initially claimed service 
connection for only asthma, due to reported mustard gas 
exposure, he supported his claim of service connection with 
VA medical records showing treatment for COPD.  The issue 
has, accordingly, been recharacterized to comport with the 
essence of his assertions.  

The above regulation codifies the VA's acknowledgment that 
certain chronic disabilities may have been caused by 
inservice exposure to mustard gas during chemical warfare 
testing conducted by the Navy from 1942 to 1945, and the Army 
dating from World War II until 1975.  See VA Adjudication 
Procedures Manual, M21-1, Part III, para. 5.18 (added by 
Change 55, Apr. 30, 1996) (VA Manual herein).  The regulation 
does not require the development of the disease within any 
specified time period during or post service.  Additionally, 
the VA Manual contemplates certain preliminary development at 
the RO, including contacting the National Personnel Records 
Center (NPRC herein) and requesting confirmation of any 
participation in any field or chamber tests.  Specifically, 
there is no indication within the record that inquiry was 
made through NPRC or other appropriate channels for 
information regarding the veteran's alleged participation in 
mustard gas "chamber" experiments.  See veteran's 
statements of mustard gas exposure dated in February 1995 and 
November 1995.  

Additionally, no NPRC inquiry was made nor was the VA's 
Office of the Director of C & P Services contacted and asked 
to determine whether the veteran's name was on the VA's 
Mustard Gas Testing List.  Accordingly, this specific mustard 
gas exposure development should be undertaken by the RO.  

As explanatory comment, in the recent case of Pearlman v. 
West, 11 Vet. App. 443 (1998), the United States Court of 
Appeals for Veterans Claims (Court) addressed the application 
of 38 C.F.R. § 3.316 in determining the well groundedness of 
claims such as the veteran's.  The Court indicated that under 
38 C.F.R. § 3.316, the initial burden for a well-grounded 
claim was relaxed for veterans who subsequently developed 
conditions specified by the regulation, to the extent that 
the regulation did not require evidence of a medical nexus 
for those conditions, but rather a nexus was presumed if the 
other conditions required by the regulation were met. 
Pearlman at 446. The Court specified that "the veteran is 
relieved of his burden of providing medical evidence of a 
nexus between the current disability and the in-service 
exposure. Rather, service connection is granted if the 
appellant has experienced: (1) full body exposure, (2) to the 
specified vesicant agent, (3) during active military service, 
and (4) has subsequently developed the specified conditions;" 
subject to the regulatory exceptions in paragraph (b). Id.

The Board notes that, in Pearlman, the claimant had stated 
that the veteran had participated in secret testing involving 
mustard gas exposure and he had subsequently developed 
respiratory disorders which were among the conditions 
specified within 38 C.F.R. § 3.316. Although all efforts by 
VA to substantiate his claimed exposure were unsuccessful, 
the Court held "that for the purpose of submitting a well- 
grounded claim relating to exposure to toxic gases under this 
regulation, the Board must assume that the lay testimony of 
exposure is true." Pearlman at 447. However, the Court 
further noted that "whether or not the veteran meets the 
requirements of this regulation, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts." Id.  (Emphasis added).  
In the instant case, the RO must complete the above requested 
development, prior to making any further determination of the 
claim.  

Accordingly, this case is remanded for the following 
development:

1.  The RO should appropriately contact 
the veteran and request that he 
specifically identify any post-service 
medical records regarding treatment for 
any respiratory disorder, to include 
asthma or COPD, including records of 
ongoing treatment for disabilities from 
November 1945 to the present.  

The veteran should be requested to 
obtain, from all private medical sources, 
any available medical records for his 
claimed conditions, from November 1945 to 
the present time, in order to support his 
claim.  

The RO also should review the entire 
claims file and prepare a summary 
including the veteran's name, claim 
number, social security number, military 
identification number, branch of service, 
units to which the veteran was assigned, 
dates and locations of the alleged 
mustard gas or other vesicant agent 
exposure in service, details of the 
alleged exposure (including types of gas 
to which he believes he was exposed), and 
any other pertinent information, 
including alleged medical symptoms or 
treatment after exposures.  The veteran 
should be appropriately contacted, 
provided a copy of this summary, and 
asked to make any necessary additions or 
corrections. 

The veteran should be advised that it is 
vitally important that he fully cooperate 
in the effort to provide as specific 
information as possible, since an 
effective search for additional records 
may depend heavily upon the quantity and 
quality of the information he supplies. 
He should also be requested to supply any 
buddy statements or documentary evidence 
of his participation in experiments or 
subsequent treatment.

2.  The RO should contact the 
Compensation and Pension Service, through 
the Program Management Staff, and request 
verification as to whether the veteran's 
name is on any list of Army volunteers 
who participated in any chemical testing 
during W.W. II.  The results of this 
request should be documented, with a copy 
maintained in the claims file.  

3.  The RO should also request any 
service and personnel records pertinent 
to the alleged mustard gas exposure, 
including any exposure of the veteran in 
February 1943 at Ft. Knox, Kentucky, 
through the National Personnel Record 
Center, by submitting a VA Form 3101, 
Request for Information.  A cross-
referenced request should also be made 
to: 

Commander, U.S. Army Chemical and 
Biological Defense Agency, 
Attn: AMSCB-CIH
Aberdeen Proving Ground, MD  21010-
5423.  

The results of these requests must be 
documented, with copies maintained in the 
VA claims file.  

4.  After the above is complete, and all 
reports are associated with the claims 
folder, and if the veteran is found to 
have been exposed to mustard gas, then 
the veteran should be afforded a VA 
examination by an appropriate specialist 
for diagnosis of all current disabilities 
of the respiratory system.  

The claims folder including a copy of 
this remand must be made available to, 
and reviewed by, the specialist prior to 
examination. If the veteran was found to 
have been exposed to mustard gas, and if 
the veteran is diagnosed with COPD, 
emphysema, asthma, or chronic bronchitis, 
the examiner should express an opinion as 
to whether or not such disability is 
clearly the result of a supervening non-
service related cause.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
respiratory disorder, to include asthma 
and COPD, claimed as due to mustard gas 
or other vesicant agent exposure, 
considering all applicable criteria 
including, but not limited, to 38 C.F.R. 
§ 3.316.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 


